Citation Nr: 1745073	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a low back disability.

2.  Entitlement to service connection for lumbar degenerative joint disease and strain, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted the application to reopen and denied the underlying service connection claim for a back condition.  Despite the RO's decision to reopen the claim, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received for it.  See 38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the April 2016 substantive appeal (VA Form 9), the Veteran limited the issue on appeal to a service connection for a low back disability.  See December 2016 VA Form 8 Certification of Appeal.  He also requested a hearing.  In April 2017, he withdrew his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  

2.  Additional evidence received since the April 2013 Board decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a back condition, and raises a reasonable possibility of substantiating the claim.

3.  The evidence weighs against a nexus between the Veteran's current lumbar spine disability and his active military service or service-connected right ankle disability.

CONCLUSIONS OF LAW

1.  The April 2013 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The evidence received since the April 2013 decision is new and material as to the issue of service connection for a low back disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for a low back disability have not been met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duty to notify and assist

VA's duty to notify was satisfied by a September 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran, nor his representative, asserts prejudice from any notification deficiency.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The record includes service treatment records (STRs), VA and private treatment records, and a February 2015 VA examination and medical opinion.  Numerous statements from the Veteran and a December 2007 statement from his sister are also of record.  

In addition, VA examination reports and medical opinions from December 1996, May 2011, November 2011, April 2012, and July 2012 are of record.  Together these medical opinions cover all theories of entitlement and provide adequate supporting rationales based upon VA clinicians' review of the medical history, clinical interview and physical examination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Neither the Veteran nor his representative asserts prejudice from any assistance deficiency.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and material evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a).  See also 38 C.F.R. § 20.1100(a) (a Board decision is final on the date stamped on the face of the decision).  In April 2013, the Board denied service connection for a low back disability.  The Veteran did not seek and the Chairman did not order reconsideration.  Consequently, the decision became final.

As a general rule, a claim will be reopened and reviewed if new and material evidence is presented or secured with respect to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In April 2013, Board denied service connection for a low back disability because there was insufficient medical or lay evidence of a nexus to military service or service-connected disability.  

Since the April 2013 Board decision, new evidence has been submitted.  Specifically, the Veteran reported that his service-connected right ankle disability caused him to fall and aggravated his back disability.  This report suggests a secondary nexus.  38 C.F.R. § 3.310.  The Board finds this evidence to be new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (reopening threshold for new and material evidence is low).  Reopening of the claim is therefore warranted.

III. Service connection 

Initially, the Board notes that the RO reopened the claim and denied it on the merits.  There is thus no prejudice to the Board also addressing the merits of the claim.  Bernard, 4 Vet. App. at 390.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis or degenerative disc disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a) (2016). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under 38 C.F.R. § 3.310(b), VA will not concede aggravation unless the baseline level of severity of the non-service connected disease is established by medical evidence.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not include any complaints or findings for low back pain.  A September 1954 report reflects that the Veteran requested a return to light duty, which was granted.  The March 1955 separation examination shows that the Veteran's spine was clinically examined and deemed to be normal.  

In June 1996, the Veteran reported that the General in charge noted his injury in the daily company report.  The Veteran explained that the General felt bad about the injury since the Veteran was simply helping the quartermaster unload supplies.  At the time, the Veteran thought he only had an ankle injury.  However, as he became older, he developed back pain.  He reported that since service he had avoided strenuous labor because of his back.  

In December 1996, the Veteran was afforded a VA musculoskeletal examination.  He reported an in-service injury from falling off a truck in Korea.  He was treated for a right ankle sprain with crutches.  Since then, he had right ankle weakness.  He also reported injuring his back during the fall, but did not have specific treatment.  Since then, he had back pain.  He reported being diagnosed with degenerative disc disease in the late 1970s.  Currently, he had chronic low back pain radiating into both legs.  Clinical findings for the lumbar spine were reported.  X-rays showed pronounced degenerative arthritis changes.  The examiner diagnosed chronic lumbosacral strain superimposed on degenerative joint disease, lumbar spine.  

In November 1997, the Veteran had a RO hearing.  He reported having X-rays of his spine taken in 1978.  However, the records were no longer available.  He reported an in-service ankle and back injury from when he was unloading a large truck and slipped off the edge.  He landed on his buttocks.  The company commander came out of his office to assist him after the fall.  It was immediately apparent that he injured his right ankle and he was so treated.  The company commander recorded the event in the daily log.  He also reported that the December 1996 VA examiner verbally informed him of a nexus to the in-service injury.  He was unsure when his disabilities started and acknowledged that he filed a VA compensation claim in 1955 without mention of his back disability.  He indicated that first time he received medical treatment for his back was in 1978.  He asserted that the separation physical examination was performed in a cursory manner to expedite separation.

In January 1999, the Veteran stated that he would have filed his claim sooner, but did not have access to his STRs for many years.  He also asserted that the December 1996 VA examiner verbally informed him about a nexus to service. 

Private medical records from 2005 and 2006 confirm that the Veteran had severe degenerative disc disease.  He underwent a laminectomy in July 2006 with a good postoperative recovery.  

In October 2007, the surgeon (Dr. S.) who performed the laminectomy stated that it was not possible to associate any recent problems with an injury that occurred 50 years ago.  The Veteran attached a copy of the May 2006 private medical records indicating that his lower extremity symptoms had been fairly long standing to Dr. S's letter. 

In December 2007, the Veteran's sister (V.S.) stated that the Veteran wrote home about the injury and related back pain.  

In January 2009, the Veteran stated that his back pain was not well documented in service, but it appeared to be acute.  

In March 2009, the Veteran reported that magnetic resonance imaging (MRI) studies confirmed a longstanding back disability dating to the in-service injury.  

In May 2011, the Veteran was afforded a VA examination.  The examiner noted the in-service injury and pertinent medical history to include 1978 X-ray reports showing some degenerative disc disease.  Due to the Veteran's incarceration, a physical examination could not be performed.  The examiner stated that he found the Veteran credible in his description of the in-service fall.  However, he expressed a negative medical opinion.  He cited the 1978 X-rays failure to establish corresponding degenerative changes.  

In November 2011, the Veteran had another VA examination.  The examiner recited the pertinent medical history.  A physical examination was performed.  X-rays showed postsurgical changes and marked degenerative arthritic change.  The examiner expressed a negative medical opinion.  He cited the absence of posttraumatic changes from the available records.  He characterized the back disability as being consistent with the Veteran's age.  

In November 2011, the Veteran visited a VA primary care clinic to establish care.  He reported injuring his back in service and having pain ever since. 

In April 2012, the Veteran was afforded a VA back examination.  The examiner listed a diagnosis of status post lumbar surgery, advanced degenerative joint disease (DJD)/ degenerative disc disease (DDD) with bilateral foot drop, right greater than left.  The examiner noted the surgical history and recorded the physical findings.  He reviewed the claims folder and expressed a negative medical opinion.  He cited a lack of medical research supporting a direct nexus between ankle and back disabilities and absence of back pain reports from STRs.  

In a July 2012 addendum, the VA examiner expressed a negative medical opinion regarding aggravation.  He stated that there was insufficient medical research to support a baseline determination of severity and indicated it was less likely the service-connected ankle disability aggravated any low back problem beyond a natural progression.  

November 2012 VA primary care records note low back pain with good pain control.  

In September 2014, the Veteran stated that he fell due to his service-connected right ankle disability and hurt his back.  

In February 2015, the Veteran was afforded a VA back examination.  The examiner listed diagnoses of degenerative arthritis of the spine and right foot drop secondary to low back motor sensory radiculopathy.  Clinical findings were reported.  The examiner expressed a negative medical opinion regarding secondary service connection.  He cited the absence of pathological acute findings, other than the fall being more likely due to right foot drop and severe gait alteration.  He noted that the Veteran had a history of falls.  

In his April 2015 notice of disagreement (NOD), the Veteran stated that his back was injured simultaneously with his ankle from the in-service fall.  

In his April 2016 substantive appeal, the Veteran produced a diagram of the in-service fall and explained how his back struck a rock fence during the fall.  

The Veteran contends service connection is warranted for his current back disability.  The Board finds that the evidence establishes a current back disability and in-service back injury.  The issue in dispute is a nexus to the in-service injury or service-connected right ankle disability.  

The Board has carefully considered the Veteran's contentions, but finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed back disabilities and in-service back injury or service-connected right ankle disability outweighs any evidence of record suggestive of a nexus.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may properly prefer medical evidence over lay statements).  The May 2011, November 2011, April 2012, July 2012 and February 2015 VA examiners' opinions together are probative medical evidence weighing against any type of nexus.  The November 2011 VA examiner explained that the imaging studies showed findings consistent with general age related changes, rather than a remote injury history.  The April 2012 VA examiner reported that the medical literature did not support any type of nexus between a right ankle and lumbar spine disability, to include on an aggravation basis.  The February 2015 VA examiner explained that he could not identify an acute back abnormality and given the Veteran's multiple fall history, it would be difficult to attribute a particular fall due to service-connected right ankle disability as an aggravation to the preexisting back disability.  The VA medical opinions are based upon scientific review of the Veteran's medical history, clinical interview and physical examination of the Veteran, and contain explanations of the reasons for the opinions based on an accurate characterization of the evidence of record. For these reasons, the Board places significant weight on these nexus reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The evidence in support of a nexus consists of the Veteran's reports and a December 2007 account from his sister.  The Veteran and his sister have not been shown to have any medical training or education and they are considered lay witnesses.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of etiology for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran's reports as to the etiology of his current back disability concerns an internal medical process, degenerative changes, manifesting many years after service.  As for a secondary nexus, this issue involves different anatomical joint locations and preexisting disabilities for both joints.  The Board also considers a secondary nexus to be beyond a readily observable or external medical process.  For these reasons, the Board does not find the lay evidence to be competent and consequently, it is not probative evidence of a nexus in this particular case.  Id.; Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also King, 700 F.3d at 1345. 

The Board also notes the Veteran's report that the December 1996 VA examiner verbally informed him of a nexus.  A layperson is competent to report a contemporaneous medical diagnosis or opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, that opinion must be weighed against the other evidence of record.  Id.  For the above reasons, the Board finds the specific, reasoned negative nexus opinions to be of greater probative weight than the relayed, general positive nexus opinion. 

The Board has also considered the chronic disease and continuity of symptomatology provisions.  Here, a chronic disease was not noted in service or within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  To the extent the Veteran has asserted a continuity of symptomatology, the Board finds the specific, reasoned medical opinions above are of greater probative weight than the Veteran's more general lay assertions.  Caluza, 7 Vet. App. at 506.  The Veteran's statements regarding back injury and pain, which are competent and credible, were considered in the above noted VA medical opinions.  The Board also points out that a continuity of symptomatology is undermined by the Veteran's reports from a June 1996 letter and November 1997 hearing indicating uncertainty as to when his back pain began.  The above evidence thus reflects that the Veteran did not have symptoms of arthritis during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed arthritis due to the above reports regarding symptom onset.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability on a direct, secondary, and presumptive basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection a back disability is granted.

Service connection for lumbar degenerative joint disease and strain, claimed as a back condition is denied. 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


